Citation Nr: 1140514	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1948 to June 1950, November 1950 to August 1951, and from December 1959 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a September 2009 Travel Board hearing held at the Detroit RO.  Although the record was held open for an additional 60 days from the date of the hearing, no additional evidence was received by VA from the Veteran during that time.

In August 2010, the Board determined that new and material evidence had been received by VA to reopen the Veteran's claim of service connection for a left knee disorder.  That issue, and the issue of the Veteran's entitlement to service connection for a left ankle disorder, were remanded for the purpose of affording the Veteran a VA examination to determine the nature and etiology of his left knee and ankle disorders.  This examination was performed in October 2010.  In January 2011, a Supplemental Statement of the Case which continued the RO's denial of the issues on appeal was mailed to the Veteran.  Subsequently, the matter was returned to the Board for its consideration.

The Board determined that the October 2010 VA examination was inadequate because the corresponding report failed to provide adequate rationale to support the etiology opinions expressed in the report.  Accordingly, the Board referred this matter to a medical expert for review of the claims file and the expert's opinion as to the nature and etiology of the Veteran's left ankle and knee disorders.  


In July 2011, an orthopedic specialist from the Veterans Health Administration (VHA) provided an opinion in this case.  On August 1, 2011, the Veteran was provided a copy of the VHA opinion and an additional 60-day period to present additional evidence and/or argument in support of his claims.  The Veteran has not provided any additional evidence or argument.

As noted in the Board's August 2010 decision and remand, the issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with left knee osteoarthritis since December of 1983.

2.  The Veteran's left knee osteoarthritis was not incurred during active duty service, nor is it related to an injury or illness incurred by the Veteran during his active duty service.

3.  The Veteran has been diagnosed with left ankle osteoarthritis since December of 1993 and was diagnosed with a ruptured left Achilles tendon in August of 1999.

4.  Neither the Veteran's left ankle osteoarthritis nor his ruptured left Achilles tendon were incurred during active duty service, nor is either disorder related to an injury or illness incurred by the Veteran during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met and may not be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a left ankle disorder have not been met and may not be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran filed the claims on appeal in October 2006.  A pre-adjudicatory RO letter dated January 2007 fully complied with the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this respect, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection for disorders of the left knee and left ankle and the relative duties on the part of himself and VA in developing the claims.  The letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  As the claims have been reviewed on the merits, any discussion regarding compliance with the VCAA per the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) (pertaining to notice required in reopening prior final decisions) is not necessary.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's identified and pertinent VA and private treatment records have been associated with the claims file.  The Board notes that the Veteran's complete service treatment records (STRs), namely STRs which relate to treatment from 1953 to 1968, are not associated with the claims file.  Despite exhaustive efforts by VA to locate those records, it has been advised that those records are not available.  Such efforts have been documented in the claims file.  The Board is aware of no additional custodians of records for these missing STRs.

There is no showing that any records exist with the Social Security Administration  which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

The Veteran was afforded a VA examination in October 2010 to determine the nature and etiology of the Veteran's claimed disabilities.  Based upon its determination that the corresponding VA examination report did not provide adequate rationale for the opinions rendered by the examiner, the Board referred this matter to a medical expert for a more complete and thorough opinion.  

The VHA report obtained, dated July 2011, reflects an accurate review of the record as determined by the Board in this decision.  The VHA examiner fully answered the questions posed by the Board, and provided supporting rationale for the expressed opinions.  

In the Appellant's Brief in Response to Medical Expert Opinion, dated September 2011, the Veteran's representative argued that the VHA report was inadequate on the basis that the medical opinion was based "solely on the absence of documentation" of inservice injury, and failed to take into account the Veteran's report of symptoms and history.  The Board disagrees.

Notably, the Board's June 2011 VHA opinion request specifically advised the VHA examiner to accept the lay report of injury as follows:

Accordingly, the Board requests that, after reviewing the claims file and considering all pertinent evidence of record, the reviewing physician provide an opinion as to whether it is at least as likely as not (a probability of 50 percent) or unlikely (a probability of less than 50 percent) that the Veteran currently has a left knee and/or left ankle disability that began during military service or is otherwise related thereto, to include as a result of the reported 1967 injury, the 16 years the Veteran spent climbing helicopters during service, or the reported incident in 1962 where he was hit by a bus in the Philippines (all of which are accepted as factually corrected [sic] by the Board).

(italic emphasis added)

In response, the VHA examiner included a contention section specifically acknowledging the three potential theories of causation.  This examiner next provided opinion that medical findings of the Veteran's left knee disability in 1979, which is the first postservice evaluation, "do not support the severity of the current left knee condition that is claimed by the veteran as related to his active service."  (emphasis added).  The VHA examiner also indicated the 1979 treatment record noted a history of left knee tightness for one month (beginning after service) and that findings at that time failed to reflect a current disability.  

On this record, the Board interprets the July 2011 VHA examination report as finding that the state of left knee disability in 1979 was not medically consistent with an inservice etiology for the current findings, as there was no objective medical evidence of a disability despite the lay report of symptomatology.  This finding is fully consistent with the private examiner's opinion at that time that there did not appear to be any disability although the Veteran voiced left knee complaints.  This examiner essentially found that the Veteran's allegation regarding the extent and scope of that injury was not consistent with the medical findings of record, not that no injury or trauma occurred at all.  

Overall, the Board presumes that the VHA examiner performed his duties by fully and accurately reviewing the record, including the Board's advisement of its factual findings contained in the VHA opinion request itself.  This examiner ultimately concluded that the current left knee and ankle disabilities are more likely the result of an event occurring after military service after accurately reciting material evidence of record.  Notably, the Veteran has not provided any medical opinion contrary to the conclusion of the VHA examiner.  Thus, the Board finds no basis for obtaining any additional opinion.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in September 2009, this AVLJ spent considerable time clarifying the Veteran's service connection theories.  See Transcript of September 2009 Board hearing, pp. 8-12.  Notably, this testimony is reflected in the June 2011 VHA opinion request.  This AVLJ then discussed outstanding evidence which may be capable of substantiating the claims, attempting to explain to the Veteran that "there is no mystery here of how you establish service connection."  See Transcript of September 2009 Board hearing, p.13.  The remainder of the hearing focused on the types of evidence capable of substantiating these claims.  See Transcript of September 2009 Board hearing, pp.13-16.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 . 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

B.  Veteran's Contentions

Primarily through his October 2006 claim, statements provided in September 1999 and January 2007, and his Travel Board hearing testimony in September 2009, the Veteran has asserted that his left knee disorder has resulted from separate in-service incidents which occurred in 1962 and 1967.  Specifically, the Veteran has reported that he fell from a truck while serving in the Philippines in 1962.  He has also recalled that, in 1967 while hot-fueling a helicopter, the helicopter pilot took off.  The Veteran stated that he attempted to remove the fuel hose from the helicopter, and in doing so, was carried approximately 25 feet into the air when he was struck by the stub wing of the helicopter and caused to fall back to the surface of the helicopter pad.  According to the Veteran, he was treated for injuries sustained in both events, and was told by service treating physicians that he was likely to have arthritis in the future, presumably from injuries incurred in both events.  

The Veteran further alleges that his arthritis may be related to the 16 years he spent climbing helicopters during service.  He reports being initially diagnosed with osteoarthritis of his left knee shortly during treatment in October 1978, less than one year after his separation from service.

Concerning his left ankle disorder, the Veteran testified at his Travel Board hearing that he believed that his left ankle disorder was related to his left knee disorder.  Accordingly, the Veteran appears to be raising dual theories that his left ankle disorder is directly related to injuries incurred during service, or alternatively, is secondary to his left knee disorder.

C.  Service Connection for Left Knee Disorder

After a thorough review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a left knee disorder.  In this regard, the evidence shows that the Veteran has been diagnosed with osteoarthritis of the left knee since December of 1983, which ultimately required a knee replacement surgery in February of 2000.  As the evidence does not establish that the Veteran's left knee osteoarthritis was incurred during service or within one year from his separation from service, service connection may not be presumed under 38 C.F.R. § 3.309(a).  Also, the evidence also does not show that the Veteran's left knee osteoarthritis is related to any other injury or illness incurred by the Veteran during his service.

From the outset of its analysis, the Board notes that the Veteran's complete STRs have not been associated with the claims file.  Specifically, STRs from the Veteran's periods of service from 1953 through November of 1969 appear to be missing.  In this regard, the Board notes that the RO previously made multiple attempts in 1995 and 1996 to locate the Veteran's complete service treatment records through both the Veteran and the National Personnel Records Center.  Such efforts, however, were unsuccessful.  In April 1996, VA was ultimately required to make the administrative determination that Veteran's complete STRs are unavailable.

In instances where service records are presumed to have been destroyed while in government custody, VA is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In such instances, the law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Similarly, the law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider its application, to assist the claimant in developing his claim, and to explain its decision when the service records have been presumably destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  Although the Board has considered application of the benefit-of-the-doubt doctrine in this case, that doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b).

STRs which are associated with the record pertain to in-service treatment received by the Veteran from 1950 through 1952 and from November 1969 through 1978.  Although the absence of STRs from 1953 to 1968 do not permit the Board to corroborate the Veteran's reported injuries in 1962 and 1967, the Board does note that the records from 1969 through 1978 do not indicate any complaints of left knee pain or any treatment for a left knee injury.  

The record does include formal military examinations in December 1963 and December 1965, which occurred after the 1962 injury in the Philippines, which reflected normal clinical evaluations of the lower extremities.  Additionally, formal military examinations in August 1969, May 1970, August 1972, October 1974, December 1975, August 1976, March 1977 and April 1978 reflected normal clinical evaluations of the lower extremities.  Additionally, on examinations in May 1970, December 1975, March 1977, April 1978, the Veteran specifically denied a history of "Trick" or locked knee.

Overall, the STRs tend to provide lay and medical against this claim.  In this respect, despite the reported knee injuries in 1962 and 1967 as well as the history of strenuous military duties, the Veteran specifically denied any knee trouble on military examinations in 1970, 1975, 1977, and 1978.  At these times, an actual examination of the left lower extremity indicated normal clinical findings.  Thus, the lay and medical evidence weighs against a finding of chronic left knee disability first manifested during active service.

Consistent with the Veteran's assertions, post-service treatment records do reflect that the Veteran was treated in January 1979, within one year from his separation from service, for complaints of left knee stiffness which had persisted for one month.  He also reported clicking sounds when descending stairs with possible swelling/effusion.  The initial assessment was knee pain but X-rays conducted in February 1979 revealed that his knee was normal.

An orthopedic examination of the knee in March 1979 included the Veteran's report of a slight clicking of the left knee, usually when using stairs, for the past six to nine months.  These symptoms had not been disabling, and were merely bothersome.  Objective examination was unremarkable with the examiner unable to replicate crepitus.  The X-ray examination report was interpreted as failing to reveal any osseous or articular abnormalities other than a possible slight excavation in the middle portion of the patella, which could account for the clicking symptoms.  The orthopedist did not provide a specific diagnosis, and noted that he "was not impressed that there is much disability that further investigative studies are indicated and have so informed the patient."

Subsequent December 1983 private treatment records from Dr. L.A.W. indicate that the Veteran fell on his left knee at work on December 2, 1983.  At that time, he had symptoms of crepitus and swelling.  The final diagnosis was osteoarthritis and strain, with a cyst behind the knee.  No opinion was rendered as to the etiology of the Veteran's osteoarthritis.  Moreover, the Board notes that no reference is made to the Veteran's active duty service.

The record does not indicate any further treatment concerning the Veteran's left knee until December 1993, at which time a total body bone scan revealed arthritis changes in both knees.

Subsequent treatment records reflect another hiatus in treatment of approximately four years until January 1998, when the Veteran reported increased left knee swelling to his private physician, Dr. M.C.M.  An examination of the knee confirmed swelling with decreased motion.  Although the Veteran was again diagnosed with osteoarthritis, Dr. M.C.M. did not provide an opinion as to the onset of origin of the Veteran's osteoarthritis.

A March 2000 private report from Dr. W.H. notes that the Veteran had been treated by him for advanced osteoarthritis of the left knee and for disorders of the left ankle and Achilles region since August 1999.  According to Dr. W.H., a total left knee replacement was performed at Providence Hospital in February 2000.  However, Dr. W.H. also does not provide an opinion as to the etiology of the left knee osteoarthritis.

Subsequent treatment records through 2002 from Dr. M.C.M. continue to document complaints of left knee swelling and pain.  Again, however, these records do not contain any opinions as to the etiology of the Veteran's left knee disorder.

There is no further evidence of treatment since 2002, leading up to the Veteran's VA examination in October 2010.  At that time, the Veteran reported left knee pain which he rated as a two out of ten in intensity.  As discussed among the Veteran's contentions above, he reported the helicopter incident in 1967 and stated that he had been experiencing ongoing left knee pain since that time.  An examination of the left knee revealed mild swelling with a well healed midline surgical scar running anteriorly in front of the knee.  Range of motion of the knee was from zero to 120 degrees and pain free.  Alignment of the knee was normal and no crepitus was present with movement of the knee.  Ligaments were stable and patellar position was normal.  McMurray and drawer tests were negative.  Quadriceps muscle tone was normal.  X-rays of the left knee were interpreted as being normal.  Based upon the examiner's findings and review of the record, he determined that it is unlikely that current manifestations in the left knee began during service or is otherwise related to service.  The examiner does not provide any basis for his conclusions, however, nor does he discuss, within the context of his conclusion, the Veteran's documented post-service history of left knee swelling and pain since early 1979.  Accordingly, the matter was referred to a medical expert for a more thorough opinion.

In a July 2011 report, the expert concluded that the Veteran's left knee disorder was not caused by his active duty service.  In support of this conclusion, the expert specifically reviewed the first documentation of left knee treatment in 1979, at which time the Veteran reported the onset of symptoms after service.  The VHA examiner noted that, even at that time, the treating physician was not impressed that much disability existed.  The VHA examiner noted that the Veteran was next treated for left knee pain in 1983, after a postservice accident.  The examiner found that the X-ray findings in 1979 did not support the Veteran's assertions regarding the extent and severity of knee injuries during active service.  It was further noted that the Veteran next had treatment for left knee symptoms following an on the job injury in 1983, and ultimately underwent knee replacement in 1979.  Based upon the documented treatment history, the expert determined that the severity of the Veteran's left knee disorder was less likely the natural progression of knee findings initially reported in 1979, and was more likely the result of an event occurring after his active duty service.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for a left knee disorder.  The record includes credible testimony from the Veteran of injuring his left knee in 1962 and 1967.  He also credibly reports performing strenuous activities as a helicopter mechanic.

However, the competent medical evidence reflects that the Veteran did not manifest a chronic left knee disorder in service, and that his current left knee disability is not causally related to events during active service.  This finding is supported by the multiple military examinations after the 1960 injuries, namely the formal military examinations in 1970, 1975, 1977, and 1978, which found no chronic left knee disability upon examination.  It is also supported by postservice medical record which first reflects a diagnosed left knee disorder in 1983, after a civilian occupational injury.  It is also supported by the opinion of the July 2011 VHA examiner who, taken into account the reported left knee injuries and strain during active service, found that the Veteran's current left knee osteoarthritis is not related to events during active service.

The only evidence tending to support this service connection claim concerns the Veteran's own beliefs.  Notably, he has provided conflicting statements regarding the extent and severity of the left knee injuries and symptomatology during active service.  For example, the Veteran has testified to chronic left knee symptoms since injuries in the 1960s yet he specifically denied any knee problems on multiple formal examinations after such injuries.  Furthermore, on his initial postservice evaluation in 1979, the Veteran reported a postservice onset of symptoms.

In any event, the Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  A private examiner in 1979 did not find a chronic left knee disability based upon the Veteran's report of subjective symptomatology and the July 2011 VHA examiner, upon retroactive review of the claims folder, also failed to find a chronic left knee disability present contemporaneous in time to discharge.  

Overall, the Board finds that the opinions of the military examiners, the private examiner in 1979, and the VHA examiner in 2011, who found no chronic left knee disability contemporaneous in time to service, hold substantially greater probative value than the Veteran's lay beliefs, as these examiners possess greater expertise and training than the Veteran in evaluating an orthopedic disorder.

The Board is also cognizant of the Veteran's assertion that he was diagnosed and treated for left knee osteoarthritis within a year from his separation.  Again, the Board finds that the radiologist interpretation of his x-ray findings documented in 1979 hold considerably greater probative value than the Veteran's own current recollections of that report many decades thereafter.  

The Board also acknowledges the Veteran's report that military physicians informally told him that his left knee injuries would ultimately result in arthritis.  His recollection of any informal opinion provided is also greatly outweighed by the July 2011 VHA orthopedic opinion, as this opinion is shown to be based upon actual review of the records. 

Aside from the Veteran's assertions, the only other evidence concerning the question of what relationship, if any, exists between the Veteran's left knee disorder and his active duty service is the October 2010 VA examination report.  As noted, the October 2010 VA examination report failed to provide an adequate rationale for the findings expressed in it.  In any event, that opinion clearly does not support this claim.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  Accordingly, that claim must be denied.

D.  Service Connection for Left Ankle Disorder

The Board also finds that the Veteran is not entitled to service connection for a left ankle disorder.  By virtue of this decision, the Veteran's claim of service connection for a left knee disorder has been denied.  Accordingly, to the extent that the Veteran seeks service connection for his left ankle disorder on the basis that it has resulted from his left knee disorder, his left ankle claim must also be denied.  38 C.F.R. § 3.310(a).  Additionally, the Board finds that the evidence does not show that the Veteran's current left ankle disorder is related in any way to his active duty service.  Hence, the Veteran's claim of service connection must also be denied on a direct service connection basis.

As discussed above, the Veteran's STRs from 1953 through November of 1969 are not available.  Hence, the Board is under a duty to carefully consider application of the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Pruitt, 2 Vet. App. at 85.  Nonetheless, that doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

As in the case of the Veteran's left knee, the Board notes that the available STRs, which include records from 1969 to 1978, do not indicate any complaints of left ankle pain or any treatment for a left ankle or Achilles injury.  Formal military examinations in August 1969, May 1970, August 1972, October 1974, December 1975, August 1976, March 1977 and April 1978 did not diagnose a chronic left ankle disorder.

In general, post-service treatment records do not contain any records of frequent treatment for the left ankle, nor do they document frequently reported left ankle symptoms.  The Veteran's December 1993 bone scan, however, did reflect findings of osteoarthritis in the left ankle.  No opinion was given as to whether this condition was related to the Veteran's active duty service.

In Dr. W.H.'s March 2000 private report, he noted that an initial examination in August 1999 did reveal a ruptured Achilles tendon.  Surgery to repair the Achilles was performed.  Nonetheless, Dr. W.H. did not opine as to any etiological relationship between the Veteran's left ankle and Achilles condition and his active duty service.

At an October 2010 VA examination, the Veteran reported minor and intermittent left ankle pain and swelling.  An examination of the left ankle did not reveal any deformity or swelling.  The Achilles tendon was intact.  Power of the left ankle during motion was full.  Range of motion of the ankle included dorsiflexion to 15 degrees, plantar flexion to 25 degrees, inversion to 15 degrees, and eversion to 10 degrees.  All motion was pain free.  X-rays of the left ankle were interpreted as being normal.  Based upon the findings, the examiner determined that it is unlikely that current manifestations in the left ankle began during service or is otherwise related to service.  Nonetheless, the examiner did not provide any basis for his negative nexus opinion.

In the July 2011 report, the VHA expert provided a negative opinion as to any nexus between the Veteran's left ankle and Achilles disorder and active duty service.  In support of this opinion, it was noted, as in the case of the Veteran's left knee claim, that the Veteran first objectively demonstrated left ankle arthritis during a bone scan in 1993.  It was found that there was no evidence to support a connection between such arthritis and service.  As with the left knee, the expert also noted that the current severity of the Veteran's left ankle disorder did not appear until his initial treatment with Dr. Higginbotham in August 1999, which led to Achilles tendon surgery in 2000.  Hence, the expert concluded that the Veteran's left ankle disorder was not caused by his active duty service.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for a left ankle disorder.  STRs do not document the existence of a chronic left ankle disorder.  Interestingly, to the extent that the Veteran has asserted in-service events in 1962 and 1967 which reportedly caused a left knee injury, he does not make any assertions that those incidents caused a left ankle injury.  Nonetheless, there is no evidence in the record of any diagnosis concerning the left ankle until the 1993 bone scan, more than 15 years after the Veteran's separation from service.

Under similar analysis as that discussed above, and to the extent the Veteran alleges continuity of symptomatology since service, the Board finds that the medical findings and evaluations by the military physicians and the July 2011 VHA examiner hold considerably greater probative value as to the etiology of the current left ankle disability, as these physicians hold greater training and expertise than the Veteran in evaluating an orthopedic disorder.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disorder.  Accordingly, that claim must also be denied.  



ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


